Citation Nr: 1423116	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left ankle arthroplasty with residual scars.  

2.  Entitlement to a rating in excess of 20 percent for left ankle arthroplasty with residual surgery scars from March 1, 2007, to July 15 2010, a rating in excess of 20 percent from September 1, 2011, to December 6, 2012, and a rating in excess of 40 percent from December 6, 2012.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from February 1981 to September 1992, from December 1995 to August 1996, and from June 2003 to March 2004.  He also reportedly had a period of annual training from August 15, 2005, to September 2, 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded by the Board in October 2012 for further development.  A February 2013 rating decision increased the rating for left ankle arthroplasty with residual surgery scars to 40 percent, effective December 6, 2012.  

The Board notes that the Veteran was granted a temporary total rating for his left ankle disability under 38 C.F.R. § 4.30 for the periods from January 9, 2006, through February 29, 2007, and from July 15, 2010, through August 31, 2011.  Since the Veteran was granted the full benefit he sought for these periods of time, they will not be considered on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).   

The issue of entitlement to service connection for a low back disability, to include as secondary to service-connected left ankle arthroplasty with residual scars, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  From March 1, 2007, to July 15, 2010, (subsequent to the one-year period following the implantation of the left ankle prosthesis) the Veteran's left total ankle arthroplasty with residual surgery scars was not manifested by severe chronic residuals consisting of severe painful motion or weakness; no more than an intermediate degree of residual weakness, pain, or limitation of motion, consisting of marked limitation of motion, is shown; ankylosis of the left ankle is not shown.  

2.  From September 1, 2011, it is reasonably shown that the Veteran's left total ankle arthroplasty was manifested by severe chronic residuals consisting of severe painful motion or weakness; ankylosis of the left subtalar joint is shown.    


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for left ankle arthroplasty with residual surgery scars from March 1, 2007, to July 15, 2010, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a; Codes 5056, 5270, 5271 (2013).

2.  The Veteran's left ankle arthroplasty with residual surgery scars warrants a 40 percent rating, but no higher, due to chronic residuals consisting of severe painful motion and/or weakness from September 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a; Codes 5056, 5270, 5271 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in April 2004, and provided the appellant with additional notice in May 2005 and November 2005, subsequent to the initial adjudication.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an April 2008 statement of the case (SOC), and in July 2010, December 2010, and February 2013 supplemental SOCs, following the provision of notice.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, private, and VA treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in September 2004, June 2005, November 2005, August 2010, October 2010, and December 2012, and afforded the Veteran the opportunity to give testimony before the Board at a Board videoconference hearing in June 2012.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.  


Legal Criteria and Factual Background

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In any case, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Under Diagnostic Code 5056, prosthetic replacement of an ankle joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating assigned under 38 C.F.R. § 4.30).  At the end of the one-year period, ratings are assigned on the basis of the severity of residuals.  A 40 percent rating is warranted when there are chronic residuals consisting of severe painful motion or weakness.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5270 or 5271.  The minimum rating is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5056.  

Diagnostic Code 5270 provides for a 40 percent rating for ankylosis of the ankle when it is in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  A 30 percent rating is warranted when the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 20 percent rating is warranted when the ankylosis is in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Diagnostic Code 5271 provides for a 20 percent (maximum) rating when there is marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

According to 38 C.F.R. § 4.71, Plate II, normal ankle dorsiflexion is from zero to 20 degrees, and normal ankle plantar flexion is from zero to 45 degrees.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute a functional loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

A January 2006 private operative report from Dr. M.C. shows that the Veteran underwent left total ankle arthroplasty, and an April 2006 private treatment record from Dr. M.C. shows that the Veteran underwent a left ankle arthroplasty revision.  An August 2006 private treatment record from the Orthopaedic Therapy Institute shows that the Veteran had continued left ankle soreness, swelling, and pain.  He was able to ambulate community distances with a walking boot and had a mild antalgic gait with the walking brace.  ROM of the left ankle was plantar flexion of 50 degrees and dorsiflexion of 10 degrees; muscle strength was 5/5 throughout.  A subsequent August 2006 private treatment record shows ROM of the left ankle was plantar flexion of 45 degrees and dorsiflexion of 5 degrees; muscle strength was 5/5 throughout.  

A February 2009 private treatment record from Dr. M.C. shows that the Veteran complained of left ankle pain and persistent swelling, aggravated by standing, walking, and standing up from a seated position.  He reported that he was able to participate in 2.5 mile fast walks for military obligation.  Physical examination found a stable left ankle, hindfoot valgus, no swelling, no deformity, and no tenderness to palpation.  ROM of the left ankle was plantar flexion of 40 degrees, dorsiflexion of 5 degrees, and normal inversion and eversion.  X-rays revealed normal alignment and weight bearing.  June 2009, December 2009, and May 2010 private treatment records from Dr. M.C. and P.M. show essentially the same findings, including the same ROM of the left ankle, but the May 2010 record additionally noted midfoot cavus.  May 2010 X-rays of the left ankle revealed a total left ankle arthroplasty in place with tilt of the tibial component, but no fracture, dislocation, or evidence of frank loosening.  The talar component showed normal alignment.  

A May 2010 private treatment record from P.M. shows that the Veteran reported mild aching left ankle pain and swelling, aggravated by standing, walking, and standing from a seated position.  On physical examination there was hindfoot valgus and midfoot cavus, the left ankle was stable, and ROM of the left ankle was plantar flexion of 40 degrees, dorsiflexion of 5 degrees, and normal eversion and inversion.  He was scheduled for left ankle revision surgery.  

A July 2010 private operative report shows that the Veteran underwent a left ankle arthroplasty revision, tendoachilles lengthening, subtalar arthrodesis, lateral hardware removal, and a popliteal anesthetic block.  

A January 2011 private treatment record from P.M. shows that the Veteran reported swelling and redness, and denied pain.  There was no weakness, numbness, locking, grinding, popping/clicking, or instability.  On physical examination, he had ankle swelling and muscle atrophy.  Alignment was normal, there was no tenderness, the left ankle was stable, and ROM of the left ankle was eversion and inversion of zero degrees, plantar flexion and dorsiflexion were normal, and muscle strength was 5/5 throughout.  He was able to ambulate without assistive devices but had a limp.

April 2011 private treatment records from Dr. M.C. and R.G. show that the Veteran reported mild left ankle pain, aggravated by standing and walking, and had swelling in his foot up to his knee, redness, and muscle atrophy.  Alignment was normal, and there was no weakness, numbness, locking, buckling, instability, grinding, tenderness, warmth, popping/clicking, or drainage.  A computed tomography (CT) scan revealed a posterior tibial cyst and anterior talar cyst below the implant.  ROM of the left ankle was plantar flexion of 28 degrees, dorsiflexion of 4 degrees, and inversion and eversion of zero degrees; muscle strength was 5/5 throughout.  

A September 2011 private treatment record from Dr. M.C. shows that the Veteran used a compression sock for swelling and was prescribed bilateral medial posted inserts for slight pronation.  

January 2012 private treatment records from Dr. M.C. show that the Veteran had an audible clicking sound in his left ankle and received a diagnosis of mechanical loosening of prosthetic joint.  

A May 2012 private treatment record from Dr. M.C. shows that the Veteran's polyethylene wear was progressing secondary to the positioning of his implant, but that the Veteran was not having a significant amount of pain at that point and was not interested in pursuing a conversion to an arthrodesis.  

A May 2012 private treatment record from D.H. shows that the Veteran reported that he had daily pain, but kept a good level of activity, walked a lot at work, and had been able to maintain his level of activity.  

At the June 2012 hearing, the Veteran testified that he had left ankle pain when walking, clicking in the left ankle, persistent swelling, and stiffness in the morning.  

On December 2012 VA examination, the Veteran reported that he worked as a mail carrier and his main job was driving a delivery truck.  He also reported daily discomfort and denied flare-ups.  Physical examination found a stable left ankle and tenderness on palpation.  ROM of the left ankle was plantar flexion of 30 degrees, dorsiflexion of -5 degrees, with no additional limitation on repetitive-use testing; muscle strength was 3/5 throughout.  The examiner noted no significant pain on motion, but also noted that the Veteran did not push his ankle beyond the limits.  Functional impairment due to less movement than normal, weakened movement, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing was noted.  The diagnosis was degenerative arthritis, total ankle replacement.  There was ankylosis of the left ankle, subtalar and/or tarsal joint in good weight bearing position.  The examiner noted that the Veteran had a total ankle joint replacement and opined that he had chronic residuals consisting of severe painful motion and/or weakness.  


Analysis

The Veteran has appealed the August 2006 rating decision, which in pertinent part, assigned a 20 percent rating from March 1, 2007.  Accordingly, the period under consideration is from March 1, 2007, thereafter [excluding the periods from January 9, 2006, through February 29, 2007, and from July 15, 2010, through August 31, 2011, when the Veteran was assigned a temporary total rating for his left ankle disability under 38 C.F.R. § 4.30, as noted above].  

The Board notes that X-rays have established arthritis of the left ankle throughout the appeal period.  However, Codes 5003 (degenerative arthritis) or 5010 (traumatic arthritis) provide for a 10 percent rating based on arthritis established by X-ray findings when limitation of motion is noncompensable under the appropriate diagnostic codes for the specific joint involved.  As the Veteran warrants a compensable rating based on limitation of motion for throughout the entire periods under consideration, the Board finds that a rating under Codes 5003 or 5010 would not individually or in combination with warrant a rating in excess of 20 percent for any period under consideration.  

From March 1, 2007, to July 15, 2010

From March 1, 2007, to July 15, 2010, (subsequent to the one-year period following the implantation of the left ankle prosthesis) the Veteran's left total ankle arthroplasty was not manifested by severe chronic residuals consisting of severe painful motion or weakness, and ankylosis of the left ankle was not shown.  A February 2009 private treatment record shows that the Veteran reported his left ankle pain as continuous "mild" aching pain; on testing his ankle was stable and weight-bearing.  Further, he reported that he was able to participate in 2.5 mile fast walks for his military obligation.  June 2009 through May 2010 private treatment records show essentially the same findings.  The Board finds that such findings are not analogous to chronic residuals consisting of severe painful motion or weakness.  While the Veteran elected for left ankle revision surgery in July 2010, the May 2010 private treatment record from Dr. P.M. shows that non-surgical treatment alternative, including activity modification and the use of an ankle foot orthosis (AFO), were available to address his condition.  Further, the July 2010 operative report essentially describes the bases for surgery as "heel valgus and persistent ankle pain, bogginess, failed hardware after revision syndesmosis" and "an ankle equinus."  The evidence of record shows persistent pain and limitation of motion, but not an increase in the severity of his left ankle pain or weakness from March 2007 until the July 2010 surgery.  Accordingly, the Board finds that a 40 percent rating under Code 5056 is not warranted from March 1, 2007, to July 15, 2010.  

From March 1, 2007, to July 15, 2010, the Veteran's left total ankle arthroplasty was manifested by marked limitation of motion, persistent swelling, and pain.  A February 2009 private treatment record shows that the Veteran's left ankle ROM was plantar flexion of 40 degrees and dorsiflexion of 5 degrees.  The Board finds that the Veteran's left ankle dorsiflexion was less than 50 percent of the full ROM (of 20 degrees dorsiflexion), indicating marked limited motion of the left ankle.  June 2009 through May 2010 private treatment records show the same left ankle ROM, and essentially the same findings regarding pain, stability, and weight-bearing.   Accordingly, the Board finds that a 20 percent rating under Code 5271 is warranted from March 1, 2007, to July 15, 2010.    

DeLuca factors that could provide a basis for an increase to the next higher (40 percent) rating under Code 5056 for the period from March 1, 2007, through July 14, 2010, have been considered.  However, it is not shown that the Veteran had any functional loss beyond that being compensated.  Accordingly, the Board finds that from March 1, 2007, to July 15, 2010, a schedular rating in excess of 20 percent for left ankle arthroplasty with residual surgery scars is not warranted.  

From September 1, 2011

From September 1, 2011, (subsequent to the one-year period following the July 2010 left ankle arthroplasty revision) it is reasonably shown that the Veteran's left total ankle arthroplasty was manifested by severe chronic residuals consisting of severe painful motion or weakness.  The Board notes that prior to the end of the one-year period following the July 2012 surgery, the Veteran had an increase in severity of his left ankle arthroplasty residuals.  In January 2011 he denied pain, had normal ROM of the left ankle with 5/5 strength throughout, and there was no weakness or instability, but swelling and muscle atrophy were found.  By April 2011 he had mild left ankle pain, ROM was plantar flexion of 28 degrees and dorsiflexion of 4 degrees, there was no weakness or instability, but swelling and muscle atrophy were found.  

From September 1, 2011, the Veteran's left ankle arthroplasty is reasonably shown to have been manifest by chronic residuals consisting of severe painful motion or weakness.  September 2011 through January 2012 private treatment records show that the Veteran had persistent left ankle swelling, stiffness in the morning, and daily pain.  May 2012 private treatment records show that the Veteran was having more problems with his ankle joint but was not having a "significant amount of pain at [that] point."  At the June 2012 hearing the Veteran testified to a clicking sound in his left ankle which was subsequently noted on January 2012 private treatment records, when the diagnosis was mechanical loosening of the prosthetic joint.  The December 2012 VA examination report shows that the Veteran's left ankle ROM was plantar flexion of 30 degrees and dorsiflexion of -5 degrees with 3/5 muscle strength throughout.  The examiner noted that the Veteran's functional impairment included weakened movement, pain on movement, and instability of station.  Further, there was ankylosis of the left ankle (due to the subtalar arthrodesis completed during the July 2010 revision surgery).  Finally, the December 2012 examiner opined that the Veteran had chronic residuals consisting of severe painful motion and/or weakness.  Accordingly, the Board finds that from September 1, 2011, the Veteran's left ankle arthroplasty with residual surgery scars warrants a 40 percent rating, but no higher, due to chronic residuals consisting of severe painful motion and/or weakness.  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Comparing the Veteran's left ankle arthroplasty with residual surgery scars disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture:  the left ankle arthroplasty with residual surgery scars symptomatology (i.e., pain, swelling, weakness, instability, stiffness, and limitation of motion) is addressed by the rating schedule.  The schedular ratings assigned for each period are, therefore, adequate; referral of the claim for extraschedular consideration is not required.  

Finally, the record shows that the Veteran has been employed full-time as a mail carrier throughout the entire appeal period under consideration.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

A rating in excess of 20 percent for left ankle arthroplasty with residual surgery scars from March 1, 2007, to July 15, 2010, is denied.  To this extent, the appeal is denied.  

A 40 percent rating, but no higher, for left ankle arthroplasty with residual surgery scars from September 1, 2011, is granted, subject to the rules governing payment of monetary benefits.  


REMAND

After careful consideration of the matter, the Board is compelled to conclude that the December 2012 VA examination report fails to comply with the Board's remand directive that the examiner provide an opinion regarding whether the Veteran's diagnosed low back disability was caused or aggravated by his service-connected left ankle disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The December 2012 VA examination report shows a diagnosis of degenerative disc disease, status post surgery.  The examiner opined that the Veteran's lumbar spondylosis and herniated nucleus pulposus were not a result of or caused by or aggravated by the injury sustained in 2005 on active duty training.  The examiner further opined that the Veteran's degenerative disc disease, spinal stenosis, was less likely as not (less than 50-50 probability) caused by his service connected left ankle disorder and that such was not aggravated by the service-connected ankle condition.  However, the examiner's rationale only addressed whether the Veteran's low back disability was caused or aggravated by the alleged 2005 injury.  While the examiner's rationale addresses the Veteran's contention regarding the alleged 2005 injury, it does not address the Veteran's contention that his low back disability was caused or aggravated due to the pain on his left ankle requiring him to favor the left side, producing more weight-bearing on the right side (see June 2005 private treatment record from Dr. M.C.).  

Consequently, a new remand is necessary to ensure compliance with the development requested by the Board's prior remand and to develop the record to allow a proper determination in appellate review of this case; the Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should forward the claims file to the medical professional who conducted the December 2012 VA examination and request that the Veteran's record be reviewed and an addendum medical opinion furnished in response to the following questions.  

(a) Is the Veteran's degenerative disc disease, status post surgery, at least as likely as not (i.e., 50% or better probability) caused by his service-connected left ankle arthroplasty with residual surgery scars, to include as due to overreliance on his right leg to compensate for his left ankle disability?  

(b) Is the Veteran's degenerative disc disease, status post surgery, at least as likely as not (i.e., 50% or better probability) aggravated (permanently worsened in severity) by his service-connected left ankle arthroplasty with residual surgery scars, to include as due to overreliance on his right leg to compensate for his left ankle disability?  

In the event the December 2012 examiner is no longer available, then the Veteran should be scheduled for an appropriate VA examination.  The claims file must be made available to the examiner, and responses to the above-posed questions should be requested. 

3.  In the interest of avoiding future remand, the AOJ should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.  

4.  Following completion of the above, and any other necessary development, the issue remaining on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental SOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


